Citation Nr: 1541200	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right knee mild degenerative joint disease. 

2. Entitlement to a rating in excess of 10 percent for well-healed and tender scar of the right ankle, residual of abscess excision. 

3. Entitlement to a compensable rating for left ear hearing loss. 

4. Entitlement to a rating in excess of 20 percent for functional disability of the right foot and ankle. 

5. Entitlement to a rating in excess of 30 percent for bilateral pes planus. 

6. Entitlement to a total disability rating due to unemployability based on service-connected disability (TDIU).

7. Entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to February 1959.
 
This case initially came before the Board of Veterans Appeals (Board) on appeal from rating decisions of Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran testified at a Board hearing in April 2013 before an acting Veterans Law Judge who is no longer with the Board.  In view of this, and at the Veteran's request, another hearing by videoconference was held in May 2015 before the undersigned.  

The prior Board decision of July 2013 denied service connection for psychiatric disability, remanding increased rating claims along with the inextricably intertwined matter of a TDIU.  The Veteran appealed therefrom to the U.S. Court of Appeals for Veterans Claims (Court) regarding the denial of service connection for psychiatric disorder.  This issue was remanded by Court decision of February 2015 and returned to the Board.  This claim, along with increased rating issues are now before the Board again for further disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

Apart from a decision upon claim for increased rating for left ear hearing loss, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Audiometric findings establish no worse than Level VI designation in the affected left ear.  The non-service connected right ear is considered to be Level I for rating purposes.


CONCLUSION OF LAW

The criteria are not met to establish a compensable rating for hearing loss, left ear. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10; 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2015), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2015).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004). 

Through timely VCAA notice correspondence sent prior to the rating decision on appeal, the RO informed the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R.             § 3.159(b) of evidence necessary to substantiate his claim.  The notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The AOJ has also complied with the duty to assist the Veteran, obtaining relevant VA medical records and arranging for him to undergo VA Compensation and Pension examination.   The Board deems the latest such examination from 2013 sufficiently recent for VA rating purposes, this given that it was completed just two years ago, there is no interim complaint of worsening of hearing acuity, and the objective results then demonstrated in 2013 essentially did not come close to that required to establish a compensable evaluation under applicable rating criteria.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination).  The Veteran testified at a Board videoconference hearing most recently in May 2015, during which he received proper assistance in developing his claim.  See 38 C.F.R. § 3.303.  There is no indication of any further relevant evidence or information that has not already been obtained. The record is sufficient to decide this claim.  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. Accordingly, the Board will adjudicate the claim on the merits.


Merits of the Claim

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Under the applicable criteria, disability ratings for hearing loss are determined by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from 0 percent to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz. 

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85 ) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85.

If impaired hearing is service-connected in only one ear, as in the instant case,              in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

Exceptional patterns of hearing impairment are evaluated under the provisions of           38 C.F.R. § 4.86.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.              Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at           2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

The Veteran underwent VA audiology examination of December 2010. On authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
N/A
30
45
60
70







The puretone threshold average for the left ear was 51.25.  Speech audiometry revealed speech recognition ability of 92 percent in the left ear.  The right ear is considered normal under this fact pattern.  This represents Level I hearing in the left ear.

The VA examiner further observed that the Veteran's hearing sensitivity remained stable in comparison to the 2009 exam as well as 2005 exam.  It was considered that with reasonable accommodations as specified in the American Disabilities Act, this hearing loss should not significantly affect vocational potential or limit participation in most work activities.  

On re-examination of July 2013, audiometry revealed: 




HERTZ



500
1000
2000
3000
4000
LEFT
N/A
40
60
60
75







The puretone threshold average was 59.  Speech audiometry revealed speech recognition ability of 66 percent in the left ear.  There was noted some overall decrease in hearing acuity since the last exam.  The Veteran reported regarding functional impact of hearing loss that he had difficulty hearing in background noise.  

On the foregoing, the claim for increased rating for left ear hearing loss must be denied.  Notably, at no time during the appeal period are the provisions of 38 C.F.R. § 4.86 for exceptional patterns of hearing loss applicable.  The examination of 2013 revealed average puretone audiometric thresholds which when considered together with speech discrimination scores, amounted to designation of Level VI in the left ear.  The right ear retains the designation of Level I by means of its nonservice-connected status.  When these designations are combined, the result is a noncompensable rating pursuant to Table VI.  As indicated, there is no greater auditory impairment of record than that directly corresponding to the 2013 VA examination results.  

Consequently, a compensable evaluation for left ear hearing loss is not available pursuant to the VA rating schedule.  
 
The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation. 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

There is no basis to find that the Veteran's left ear hearing loss presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are thorough and address functional limitations caused by hearing difficulty, and he does not manifest or describe symptomatology outside of those criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 453-54   (2007) (determining that the procedure of audiometric testing in a sound-controlled room, contrary to the claimant's assertions, was sufficient for rating purposes).            The schedular rating criteria are not inadequate.  The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps is not warranted. 

In any event, the service-connected left ear hearing loss has not caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings.  To this effect, none of the VA examinations found substantial limitation upon ability to carry out activities of daily living, and one VA examiner noted that the Veteran could participate in regular vocational duties if reasonable accommodation was made.  Moreover, the Veteran's service-connected hearing loss disorder also has not necessitated frequent periods of hospitalization.  In the absence of the evidence of such factors, referral for extraschedular evaluation is not warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The claim for increased evaluation for left ear hearing loss is denied, as the preponderance of the evidence is unfavorable, and the benefit-of-the-doubt doctrine therefore is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

A compensable rating for left ear hearing loss is denied.


REMAND

To ensure that the record is current, the Veteran should undergo re-examination in regard to severity of existing orthopedic/podiatric service-connected disabilities, as he alleged the same worsened at the recent hearing.  

Also pursuant to VA's duty to assist, examination is warranted to address whether the Veteran has depression, or substantially similar mental disorder attributable to his underlying service-connected disabilities.

Disposition of the inextricably intertwined matter of a TDIU likewise awaits VA examination, and further, initial adjudication of the aforementioned claims.  

Accordingly, these claims are REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
It is noted that several separate exam requests are set out below.  It is possible that a single qualified examiner might perform more than one of the exams.  That the requests are set out in separate paragraphs is not meant to imply that separate examiners are needed for each portion, if determined that a qualified examiner could conduct exams and respond the matters addressed in each section.


1. Schedule the Veteran for a VA examination regarding right knee and right ankle (with scar) disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.            All indicated tests and studies should be performed, and all findings should be set forth in detail.  

Initially, the VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected degenerative joint disease of the  right knee, as well as disability of the right ankle.  In evaluating the Veteran, the examiner should report the complete range of motion findings for the affected joint groups.  The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the measured joints are used repeatedly over a period of time.  The examiner should also be asked to determine whether the joints exhibit weakened movement, excess fatigability or incoordination.  If feasible, these determinations should be expressed in terms of additional range of motion loss due to any weakened movement, excess fatigability or incoordination.

The examiner should further identify and describe the extent of any "other" impairment of the left knee, including recurrent subluxation and lateral instability. Provide an assessment of severity of this other impairment in terms of mild, moderate or severe.

Please further provide findings regarding the nature and extent of any right ankle scar.

2. Schedule the Veteran for a VA examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.            All indicated tests and studies should be performed, and all findings should be set forth in detail.  

The VA examiner should indicate all present symptoms and manifestations attributable to the Veteran's service-connected bilateral pes planus.  

The examiner should then provide an assessment as to whether the Veteran's additional recently diagnosed disorders of the bilateral feet, including but not limited to Morton's neuroma and hammer toes, are part of the same underlying foot disability.  If so, and the Veteran has additional ratable foot disability besides just pes planus, the VA examiner should also provide an assessment of the severity of each condition.  

3. After the above is complete, schedule the Veteran for a VA general medical examination regarding his TDIU claim.  The claims folder must be made available for the examiner to review.  All indicated tests should be accomplished and all findings reported in detail.  All appropriate benefits questionnaires should be filled out and all ranges of motion included, and notation should be provided as to all functional impairment caused by service-connected disorders.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition. The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof. 

If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.

4. Arrange for a VA psychiatric examination to opine as to the nature and etiology of any acquired psychiatric disorder.  The electronic claims folders must be available to the examiner for review.  It should be indicated whether any psychiatric disorder found is more likely than not related to active service.  It should also be indicated whether any psychiatric disorder found is caused by or permanently made worse by any of the Veteran's service connected disorders.  A complete rationale for all opinions is requested.

5. Review the claims file.  If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268   (1998).

6. Then readjudicate the matters on appeal based upon all evidence of record.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


